UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA, INC., et al.,    )
                                    )
            Defendants.             )
____________________________________)


                                   ORDER #125 – REMAND

               On May 3, 2022, the parties informed the Court that “[a]fter extensive, months-

long discussions and negotiations, [they] have reached an agreement in principle to settle the

point-of-sale messaging portion of the corrective-statements remedy.” Joint Motion for Status

Conference and Stay of Deadlines [Dkt. No. 6496] at 1.1 The parties intend to jointly propose a

consent order to govern the corrective-statements remedy at the point of sale (the “Proposed

Point-of-Sale Consent Order”), and they seek the Court’s review and approval of that consent

order to implement the terms of any settlement. In deciding whether to approve the settlement,

the Court will conduct a “Point-of-Sale Settlement Hearing” on July 28, 2022, beginning at

10:00 a.m. (Eastern Daylight Time), which will continue if necessary on July 29, 2022,




       1
                The parties are the United States and the Public Health Intervenors (collectively,
“plaintiffs”); Philip Morris USA Inc., Altria Group, Inc., and R.J. Reynolds Tobacco Company
(individually, as successor in interest to Brown & Williamson Tobacco Corporation, and as
successor to Lorillard Tobacco Company) (collectively, “defendants”); and ITG Brands, LLC,
Commonwealth Brands, Inc., and Commonwealth-Altadis, Inc. (collectively, the “remedies
parties”). Defendants and the Remedies Parties are collectively referred to as the
“manufacturers.”
beginning at 10:00 a.m. (Eastern Daylight Time). The Point-of-Sale Settlement Hearing will be

held in the Ceremonial Courtroom (Courtroom 20) at the E. Barrett Prettyman Courthouse at 333

Constitution Avenue N.W., Washington, D.C. 20001. Accordingly, it is hereby

              ORDERED that the Point-of-Sale Settlement Hearing will be governed by the

following procedures:

          1. The manufacturers shall prepare a proposed notice regarding the Proposed Point-

              of-Sale Consent Order (the “Proposed Notice”) that, when finalized, shall be sent,

              along with this Order, to all participating retailers (as will be defined in the

              Proposed Point-of-Sale Consent Order) in accordance with any applicable

              provisions in participating retailer contracts and consistent with how the

              manufacturers regularly communicate with their participating retailers and

              participating retail locations (as will be defined in the Proposed Point-of-Sale

              Consent Order). The Proposed Notice shall include instructions for how the

              participating retailers may submit written statements to the Court with their views

              opposing or supporting the Proposed Point-of-Sale Consent Order, as well as

              details about how to attend the Point-of-Sale Settlement Hearing. The

              manufacturers sent the Proposed Notice to the plaintiffs via email on

              June 24, 2022.

          2. Plaintiffs shall provide the manufacturers any comments or objections to the

              Proposed Notice via email on or before July 5, 2022. The manufacturers shall file

              a final, revised notice (the “Final Notice”) on the public docket on or before

              July 8, 2022.

          3. The manufacturers shall provide the Final Notice, this Order, and a copy of the




                                                 2
   Proposed Point-of-Sale Consent Order to all participating retailers on or before

   July 15, 2022. On or before that date, the manufacturers shall file on the public

   docket a confirmation of the method(s) by which they provided those items to

   participating retailers.

4. Any participating retailer, as will be defined in the Proposed Point-of-Sale

   Consent Order, may submit a written statement to this Court with its views

   opposing or supporting the Proposed Point-of-Sale Consent Order on or before

   July 25, 2022. All written statements must be submitted to the Court at the

   following email address: DCD_PhilipMorrisSettlement@dcd.uscourts.gov. Each

   written statement shall describe: (a) whether the participating retailer opposes or

   supports the Proposed Point-of-Sale Consent Order, and the reasoning underlying

   its views; (b) whether the participating retailer wishes to be heard at the Point-of-

   Sale Settlement Hearing; and (c) if so, whether the participating retailer has any

   evidence, such as photographs, that it wishes to present at the Point-of-Sale

   Settlement Hearing or would like this Court to consider.

5. During the Point-of-Sale Settlement Hearing, the following procedures shall

   apply:

       a. Opening Statement. Plaintiffs and the manufacturers will each be given

            twenty minutes to present opening remarks in support of the Proposed

            Point-of-Sale Consent Order.

       b. Objections.

              i.   Participating retailers that have submitted a written statement. If a

                   participating retailer has submitted a written statement and wishes




                                     3
                  to be heard at the Point-of-Sale Settlement Hearing, the

                  participating retailer shall be allocated ten minutes to present its

                  argument.

            ii.   Participating retailers that have not submitted a written statement.

                  If a participating retailer has not submitted a written statement but

                  wishes to be heard at the Point-of-Sale Settlement Hearing, the

                  participating retailer shall be allocated five minutes to present its

                  argument.

       c. Responses to Objections. After all objections have been made by

           participating retailers, the plaintiffs and the manufacturers shall each have

           an opportunity to respond to the objections raised at the Point-of-Sale

           Settlement Hearing and in the written submissions. The time allotted to

           the parties for responding to objections will be determined by the Court at

           the hearing.

       d. Closing Statement. Plaintiffs and the manufacturers will each be given

           twenty minutes to present closing remarks in support of the Proposed

           Point-of-Sale Consent Order.

6. Virtual attendance at the Point-of-Sale Settlement Hearing will be permitted only

   for the parties and the non-party national retailer groups, as well as any

   participating retailers that have submitted written statements to the Court in

   advance of the hearing. Zoom videoconference information will be made

   available upon request by the Courtroom Deputy Clerk, Tanya Johnson, who can

   be contacted at Tanya_Johnson@dcd.uscourts.gov. Due to technology




                                     4
            constraints, those participating virtually will not be able to present any exhibits or

            demonstratives to the Court or view any that are physically displayed in the

            Ceremonial Courtroom during the hearing. Virtual attendance at the Point-of-

            Sale Settlement Hearing will not be permitted for any participating retailer that

            has not submitted a written statement to the Court in advance of the hearing. Any

            such participating retailers may attend in-person or listen to the hearing via the

            public phone line.
                                                              Digitally signed by
            SO ORDERED.                                       Paul L. Friedman
                                                              Date: 2022.06.28
                                                              13:14:20 -04'00'
                                           _______________________________
                                           PAUL L. FRIEDMAN
                                           United States District Judge

DATE: June 28, 2022




                                              5